IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RUBY CLAVELLE,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-4486

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 16, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Ruby Clavelle, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied. See Munn v. Fla. Parole Comm’n,

807 So. 2d 733 (Fla. 1st DCA 2002). “We do, however, encourage the circuit court to

promptly rule on the merits of the claim before it.” Id. at 733.

      PETITION DENIED.

WOLF, WETHERELL, and KELSEY, JJ., CONCUR.